 



Exhibit 10.13
AWARD TERMS OF
TIME-VESTED RESTRICTED STOCK UNITS GRANTED UNDER THE
DUPONT EQUITY AND INCENTIVE PLAN

     
Introduction
  You have been granted time-vested restricted DuPont common stock units under
the E.I. du Pont de Nemours and Company Equity and Incentive Plan (“Plan”),
subject to the following Award Terms. This grant is also subject to the terms of
the Plan, which is hereby incorporated by reference. However, to the extent that
an Award Term conflicts with the Plan, the Plan shall govern. A copy of the
Plan, and other Plan-related materials, such as the Plan prospectus, are
available at:
 
   
 
  www1.lvs.dupont.com/employeebenefits/sharesandstockoption.html.
 
   
Date of Grant
  [___]
 
   
Type of Awards
  Time-vested restricted DuPont common stock units
 
   
Dividend Equivalents
  Dividends payable on the shares represented by your units (including whole and
fractional units) will be allocated to your account in the form of units (whole
and fractional) based upon the closing stock price on the date of the dividend
payment.
 
   
Restricted Period
  You may not sell, gift, or otherwise transfer or dispose of any of the units
during the “Restricted Period.” The Restricted Period commences on the Date of
Grant and lapses as set forth herein.
 
   
 
  On [FIRST ANNIVERSARY OF DATE OF GRANT], the Restricted Period will lapse with
respect to one-third (1/3) of the units, including dividend equivalents (rounded
down to the next full unit).
 
   
 
  On [SECOND ANNIVERSARY OF DATE OF GRANT], the Restricted Period will lapse
with respect to one-third (1/3) of the units, including dividend equivalents
(rounded down to the next full unit).
 
   
 
  On [THIRD ANNIVERSARY OF DATE OF GRANT], the Restricted Period will lapse with
respect to the remaining units, including dividend equivalents.
 
   
 
  In the event of a Change of Control (as defined in the Plan) the Restricted
Period with respect to all units will lapse.

 



--------------------------------------------------------------------------------



 



Termination
of Employment

         
 
  Due to Retirement (as defined in the applicable pension or retirement plan or
plan company policy)   If you are an active employee for six months following
the Date of Grant, the units will remain subject to the Restricted Period set
forth above.
 
       
 
  Due to Lack of Work, Divestiture to Entity Less Than 50% Owned by DuPont,
Total and Permanent Disability, or Death   If you are an active employee for six
months following the Date of Grant, the Restricted Period on all units will
lapse.
 
       
 
  Due to Any Other Reason (such as voluntary termination)   Units that are
subject to a Restricted Period will be forfeited.

     
Payment
  Units shall be paid or your beneficiary (or estate, if there is no
beneficiary), as applicable, as soon as practicable after the Restricted Period
on such units lapses, but in no event later than the last day of your first
taxable year ending after the date on which the Restricted Period lapses. Units
are payable in one share of DuPont common stock for each whole unit and a cash
payment for any fraction of a unit. The value of each fractional unit will be
based on the average high and low prices of DuPont common stock as reported on
the Composite Tape of the New York Stock Exchange as of the effective date of
payment.
 
   
Code Section 409A
  This paragraph applies only if you are an officer of DuPont as of the
December 31 preceding the date units are paid to you. Notwithstanding the
foregoing to the contrary, any units payable pursuant to your termination of
employment with DuPont shall not be paid earlier than the date that is six
months after the date on which you terminate employment with DuPont.
 
   
Other Forfeiture
  If you engage in misconduct, the Company may demand that you repay this Award,
or cash payments you received as a result of this Award, within ten (10) days
following written demand by the Company. “Misconduct” is defined in the Plan,
and includes, but is not limited to, termination for cause (also defined in the
Plan) or the breach of a noncompete or confidentiality agreement in your
employment agreement.
 
   
Change of Control
  In the event of a Change of Control in which the consideration paid to the
stockholders is solely cash, the Compensation Committee may provide that any
units will be cancelled in exchange for a cash payment equal to the
consideration paid per share of stock in the Change of Control multiplied by the
number of your units.

 



--------------------------------------------------------------------------------



 



     
Deferral
  If you are an officer of the Company, you may defer the settlement of this
Award in accordance with the procedures established by the Company for that
purpose.
 
   
Withholding
  Shares of DuPont common stock otherwise deliverable in settlement of the units
will be automatically used to satisfy withholding for federal, state, and local
taxes. Where share withholding is not permitted by local law, the Company is
authorized to withhold from other amounts due you (or your beneficiary, as
applicable) or require payment of the same from you (or your beneficiary, as
applicable). For more information regarding withholding procedures, please refer
to the Plan prospectus.

 